—Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered June 26, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 4Vz to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of *240law to support the verdict. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses, including those that arose from testimony concerning the police surveillance of defendant and the circumstances surrounding his arrest, were properly placed before the jury, and, after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom we find no reason to disturb its determination, particularly in view of the substantial physical evidence confirming the police testimony.
Taken as a whole, the charge conveyed that defendant’s identity had to be proven beyond a reasonable doubt, and accordingly defendant was not prejudiced by the court’s refusal to give an extended identification charge (see, People v Perez, 164 AD2d 839, affd 77 NY2d 928). Concur—Murphy, P. J., Ross, Rubin and Nardelli, JJ.